Exhibit 10.2 CHANGE IN CONTROL AGREEMENTS Deloris R. Duquette C.R. Dwiggins, Jr. David C. Godwin Steven M. Helmbrecht John W. Holleran Chuck McAtee Philip E. Mezey Leroy D. Nosbaum Marcel Regnier* Jared P. Serff Douglas L. Staker Malcolm Unsworth Russell E. Vanos Robert W. Whitney * Mr. Regnier's change in control agreement includes a special modification relating to Belgium and French laws (Filed as Exhibit 10.2 to Itron, Inc.'s Current Report on Form 8-K, filed on December 17, 2008 - File No. 0-22418)
